              Case 4:17-cv-05928-YGR Document 156 Filed 12/10/20 Page 1 of 3




 1                              IN THE UNITED STATES DISTRICT COURT
 2                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                         OAKLAND DIVISION
 4
     CELLSPIN SOFT, INC.,
 5
                                                      ORDER REGARDING DEFENDANTS’ MOTION FOR
                        Plaintiff,
 6                                                    SUMMARY JUDGMENT
     v.
 7
     FITBIT, INC.,                                    Case No. 17-cv-05928-YGR
 8
                        Defendant.                    Dkt. Nos. 148, 151
 9
     v.
10
     MOOV, INC.,                                      Case No. 17-cv-05929-YGR
11
                                                      Dkt. Nos. 130, 133
                        Defendant.
12
     v.
13
     NIKE, INC.,                                      Case No. 17-cv-05931-YGR
14
                                                      Dkt. Nos. 128, 131
                        Defendant.
15
     v.
16
     UNDER ARMOUR, INC.,                              Case No. 17-cv-05932-YGR
17
                                                      Dkt. Nos. 110, 113
                        Defendant.
18
     v.
19
     FOSSIL GROUP, INC., ET AL.,                      Case No. 17-cv-05933-YGR
20
                                                      Dkt. Nos. 193, 199
                        Defendants.
21
     v.
22
                                                      Case No. 17-cv-05934-YGR
     GARMIN INTERNATIONAL, INC., ET AL.,
23                                                    Dkt. Nos. 130, 133, 134
                        Defendants.
24

25
     v.
26                                                    Case No. 17-cv-05936-YGR
     NIKON AMERICAS, INC., ET AL.,
                                                      Dkt. Nos. 127, 130
27
                        Defendants.
28
                                                  1
                Case 4:17-cv-05928-YGR Document 156 Filed 12/10/20 Page 2 of 3




 1          Defendants have filed a motion for summary challenging the validity of the asserted patents under 35
 2   U.S.C. § 101. Plaintiff opposes by identifying 55 inventive concepts in the 21 asserted claims. The Court
 3   has reviewed the alleged inventive concepts and finds them insufficiently tied to the claims.1 Accordingly,
 4   the parties are ORDERED to (1) submit a chart linking each alleged inventive concept to the asserted claims,
 5   in the format illustrated below, and (2) identify representative claims that the Court may evaluate.
 6
         Alleged Inventive             Relevant Claims            Relevant Limitation or         Representative
 7
             Concept                                                  Combination of                Claim
 8                                                                      Limitations
      Capturing and publishing Claim 1 of the ’794               “acquiring new data in the   Claim 1 of the ’794
 9    data using different     Patent, etc.                      Bluetooth enabled data       Patent
      devices                                                    captured device” . . .
10

11                                                               “transferring the new data
                                                                 received by the Bluetooth
12                                                               enabled mobile device . .
                                                                 .to the one or more web
13                                                               services”
      The ordered combination      Claim 1 of the ’794           “establishing a paired       Claim 1 of the ’794
14    of establishing a pair       Patent, etc.                  connection between the       Patent
15    connection before                                          Bluetooth enabled data
      sending data                                               capture device and the
16                                                               Bluetooth enabled mobile
                                                                 device” . . .
17
                                                                 “acquiring new data in the
18
                                                                 Bluetooth enabled data
19                                                               capture device”

20
            A claim is representative if “the patentee does not present any meaningful argument for the
21
     distinctive significance of any claim limitation not found in the representative claim or if the parties agree to
22
     treat a claim is representative.” Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). Thus, the
23
     parties shall endeavor to agree, and if they cannot agree, plaintiff shall identify a meaningful argument, with
24

25
            1
26            Although the Court has previously found claim 1 of the ’794 Patent representative of all asserted
     claims, that is plainly no longer the case. For example, the parties agree that use of HTTP is an alleged
27   inventive concept, but claim 1 of the ’794 Patent does not mention HTTP. A section 101 analysis divorced
     from the claims is improper. See Am. Axle & Mfg., Inc. v. Neapco Holdings LLC, 967 F.3d 1285, 1293
28   (Fed. Cir. 2020) (“[F]eatures that are not claimed are irrelevant as to step 1 or step 2.”).
                                                             2
                Case 4:17-cv-05928-YGR Document 156 Filed 12/10/20 Page 3 of 3




 1   citation to its opposition brief, that a limitation that presents a distinctive significance to the section 101
 2   analysis. Alternatively, the parties may identify representative claims for each alleged inventive concept
 3   while noting that claims generally overlap in those concepts.
 4           The chart should be kept as short as possible. Minor differences in claim language should not be
 5   noted; language from the representative claim should be used instead. Failure to include an alleged
 6   inventive concept in the chart shall be deemed waiver of arguments related to that concept. The parties shall
 7   file the chart and any statement regarding representative claims by December 22, 2020.
 8           The hearing scheduled for December 15, 2020 regarding defendants’ motion for summary judgment,
 9   plaintiff’s motion to strike, and defendant Garmin’s motion to amend invalidity contentions is VACATED.
10   The Court will reset the hearing date at a later date.
11

12           IT IS SO ORDERED.
13   Dated: December 10, 2020
14                                                      ______________________________________
                                                              YVONNE GONZALEZ ROGERS
15                                                      UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              3
